United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
LAGUARDIA INTERNATIONAL AIRPORT,
Flushing, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0848
Issued: July 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2015 appellant filed a timely appeal from a January 12, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received a $1,759.38 overpayment of compensation
for the period January 12, 2013 through July 26, 2014, for which he was not at fault; (2) whether
the overpayment is subject to waiver of recovery; and (3) whether OWCP properly withheld
$135.00 from appellant’s continuing compensation payments.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on July 5, 2012 appellant, then a 52-year-old transportation security
officer, sustained lumbar radiculopathy and an aggravation of a preexisting lumbar disc
herniation while handling luggage and screening trays.2 He stopped work on July 6, 2012 and
did not return. Appellant claimed wage-loss compensation from July 9, 2012 and continuing.3
The employing establishment separated appellant effective January 11, 2013 and OWCP placed
him on the periodic rolls effective January 12, 2013.
On May 2, 2014 the record reflects that appellant elected to continue postretirement basic
life insurance (PRBLI) as a compensationer and elected to receive PRBLI at the “No Reduction”
option.
In a July 31, 2014 memorandum, OWCP advised appellant that, according to the Office
of Personnel Management (OPM), appellant’s PRBLI coverage began on January 12, 2013.
On August 28, 2014 OWCP informed appellant that, as it had not deducted PRBLI
premiums from appellant’s compensation for the period January 12, 2013 through July 26, 2014,
an overpayment of compensation in the amount of $1,759.38 had been created.
By notice dated August 28, 2014, OWCP advised appellant of its preliminary
determination of an overpayment of compensation in the amount of $1,759.38 because PRBLI
premiums had not been deducted from his compensation payments for the period January 12,
2013 through July 26, 2014. It provided a calculation of the overpayment, noting that he was not
at fault in its creation. OWCP requested that appellant provide financial information within 30
days and was provided an opportunity for a telephone conference, a prerecoupment hearing, or a
decision based on the written record.
By form dated September 7, 2014 appellant requested that OWCP make a decision based
on the written record and requested waiver, contending that the overpayment had occurred
through no fault of his own. Included with the form, was a signed overpayment recovery
questionnaire (Form OWCP-20). This package was received by OWCP on September 18, 2014.4

2

On July 16, 2012 appellant claimed a recurrence of total disability commencing July 6, 2012. He also filed a
claim for a July 6, 2012 traumatic lip and left leg injury when he was struck by a tray on a conveyor belt.
3

OWCP had originally denied the July 5, 2012 injury claim by decision dated August 30, 2012. Following a
review of the written record, by decision dated December 12, 2012, a hearing representative affirmed the denial of
the claim as causal relationship had not been established. OWCP later accepted the claim.
4

Appellant listed assets of $20.00 cash, $20.00 in a checking account, and $5.00 in a savings account. He noted
income of $1,985.00 a month in compensation. Appellant listed monthly expenses totaling $5,792.73: $1,500.00
for rent; $600.00 in food for himself and his wife; $200.00 for clothing; $1,028.74 in utilities; and $1,863.99 in
miscellaneous expenses. He noted debt repayment of $100.00 a month to the Internal Revenue Service and $500.00
a month to his attorney. Appellant submitted utility bills and debt repayment statements corroborating the amounts
listed. In a September 6, 2014 letter, he advised OWCP of a July 30, 2014 $9,090.00 civil judgment against him for
rent arrearages. Appellant requested that OWCP not garnish his compensation payments to satisfy the judgment or
he would be evicted and homeless. He provided a copy of the judgment.

2

By decision dated January 12, 2015, OWCP finalized that appellant had received an
overpayment of compensation in the amount of $1,759.38 for the period January 12, 2013
through July 26, 2014 as no PRBLI premiums had been deducted from his compensation
payments. It found that he was not at fault in the creation of the overpayment, but that the
overpayment was not subject to waiver because no response had been received to the preliminary
decision. OWCP directed recovery by deducting $135.00 every 28 days from his continuing
compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees Group Life Insurance (FEGLI) program, most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.5 The coverage for basic life insurance is effective unless waived,6 and
premiums for basic and optional life coverage are withheld from the employee’s pay.7 Upon
retirement or upon separation from the employing establishment or being placed on the periodic
FECA compensation rolls, an employee may choose to continue basic and optional life insurance
coverage, in which case the schedule of deductions made will be used to withhold premiums
from his or her annuity or compensation payments.8 Basic insurance coverage shall be continued
without cost to an employee who retired or began receiving compensation on or before
December 31, 1989;9 however, the employee is responsible for payment of premiums for
optional life insurance coverage which is accomplished by authorizing withholdings from his
compensation.10
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his compensation, so that
his life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by 2 percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by 1 percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage

5

5 U.S.C. § 8702(a).

6

Id. at § 8702(b).

7

Id. at § 8707.

8

Id. at § 8706.

9

Id. at § 8707(b)(2).

10

Id. at § 8706(b)(3)(B). See Edward J. Shea, 43 ECAB 1022 (1992) (the Board found that claimant received an
overpayment of compensation where he elected postretirement basic life insurance with no reduction and no
premiums had been deducted from his compensation from January 3, 1988 to May 6, 1989). See also Glen B. Cox,
42 ECAB 703 (1991) (the Board found that an overpayment was created due to no deduction of premiums for
optional life insurance for periods from July 1983 through November 1989).

3

subject to continuous withholdings from compensation payments with no reductions after age 65
(at a greater premium).11
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.12 Any employee who
does not file a Life Insurance Election with his or her employing office, in a manner designated
by OPM, specifically electing any type of optional insurance, is considered to have waived it and
does not have that type of optional insurance.13 When an under-withholding of life insurance
premiums occurs, the entire amount is deemed an overpayment of compensation because OWCP
must pay the full premium to the OPM upon discovery of the error.14
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.15
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.16
ANALYSIS -- ISSUE 1
The employing establishment separated appellant effective January 11, 2013 and
appellant was placed on the period rolls effective January 12, 2013. The record establishes that
appellant elected to receive PRBLI at the “No Reduction” option. Further, OPM notified OWCP
that coverage for PRBLI became effective on January 12, 2013 and advised OWCP that the
premiums should be calculated on an annual salary of $39,619.00. OWCP determined that these
premiums had not been deducted from appellant’s compensation payment from January 12, 2013
to July 26, 2014 resulting in an overpayment of $1,759.38.
As OWCP had failed to deduct any PRBLI premiums for the period, appellant was
overpaid in compensation benefits in the amount of $1,759.38. The Board finds that OWCP
properly determined the fact and the amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
because of an error of fact of law, adjustment or recovery shall be made by decreasing later

11

See James J. Conway, Docket No. 04-2047 (issued May 20, 2005).

12

5 C.F.R. § 870.504(a)(1)

13

Id. at § 504(b).

14

5 U.S.C. § 8707(d); see also Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

15

Id. at § 8102(a).

16

Id. at § 8129(a).

4

payment to which the individual is entitled.17 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b).
Adjustment or recovery by the United States may not be made when incorrect payment
has been made to an individual who is without fault and when adjustment or recovery would
defeat the purpose of FECA or would be against equity and good conscience.
Thus, a finding that appellant was without fault is insufficient, in and of itself, for OWCP
to waive the overpayment. OWCP must exercise its discretion to determine whether recovery of
the overpayment would defeat the purpose of FECA or would be against equity and good
conscience, pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations18 provide that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship to a currently or
formerly entitled beneficiary such that: (a) the beneficiary from whom OWCP seeks recovery
needs substantially all of his or her current income, including compensation benefits, to meet
current ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed the
resource base of $4,800.00 for an individual.19 An individual is deemed to need substantially all
of his or her current income to meet current ordinary and necessary living expenses if monthly
income does not exceed monthly expenses by more than $50.00. In other words, the amount of
monthly funds available for debt repayment is the difference between current income and
adjusted living expenses (i.e., ordinary and necessary living expenses plus $50.00).20
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.21 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.22 The individual who received
the overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. This
information will also be used to determine the repayment schedule, if necessary.23

17

5 U.S.C. § 8129(a).

18

20 C.F.R. § 10.436.

19

Id. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (October 2004).
20

Id.

21

Id. at § 10.437(b).

22

Federal (FECA) Procedure Manual, see supra note 19 at Chapter 6.200.6.b(3) (October 2004). C.P., Docket
No. 14-975 (issued September 11, 2014).
23

20 C.F.R. § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

5

ANALYSIS -- ISSUE 2
OWCP found that appellant was not at fault in creating the overpayment of compensation
and considered whether he was entitled to waiver of recovery. Waiver is only possible if
recovery would defeat the purpose of FECA or would be against equity and good conscience. In
order to establish that repayment of the overpayment would defeat the purpose of FECA,
appellant must show that he requires substantially all of his income to meet current ordinary and
necessary living expenses and that his assets do not exceed the established limit as determined by
OWCP’s procedures.24
In its January 12, 2015 decision, OWCP found that appellant had failed to respond to the
preliminary notice of overpayment. However, appellant had submitted substantial information
regarding his income, assets, and expenses. He had provided an overpayment recovery
questionnaire with supporting documentation, showing $1,500.00 in rent, $600.00 for food,
$200.00 for clothing, $1,028.74 in utilities, and $600.00 in debt repayment, although the terms of
the repayment were not entirely clear. Appellant also submitted a July 30, 2014 civil judgment
for $9,090.00 for back rent.
FECA provides that OWCP shall determine and make findings of fact in making an
award for or against payment of compensation after considering the claim presented by the
employee and after completing such investigation as OWCP considers necessary with respect to
the claim.25 Since the Board’s jurisdiction of a case is limited to reviewing that evidence which
is before OWCP at the time of its final decision,26 it is necessary that OWCP review all evidence
submitted by a claimant and received by OWCP prior to issuance of its final decision. As the
Board’s decisions are final as to the subject matter appealed,27 it is crucial that all evidence
relevant to that subject matter which was properly submitted to OWCP prior to the time of
issuance of its final decision be addressed by OWCP.28
In the present case, OWCP clearly did not review relevant evidence received prior to the
issuance of its January 12, 2015 decision, i.e., the waiver request and the financial information
submitted by appellant. The Board, therefore, must set aside the Office’s January 12, 2015
decision with respect to the issues of waiver and recovery of the overpayment and remand the
case so that OWCP may fully consider the evidence that was properly submitted by appellant
prior to the issuance of this decision, as well as apply the standards for determining entitlement
to waiver. Following such further consideration and after such further development as it deems
necessary, OWCP shall issue a de novo decision.

24

Id. at § 10.436.

25

Supra note 1 at § 8124(a)(2); Id. at § 10.130.

26

See 20 C.F.R. § 501.2(c).

27

Id. at § 501.6(c).

28

William A. Couch, 41 ECAB 548, 553 (1990).

6

The decision of whether OWCP shall waive recovery of an overpayment is a matter that
rests in its discretion to be exercised pursuant to regulatory guidelines. The Board will not
substitute its own discretion to decide the matter.29
The case will be remanded to OWCP for further clarification, including the provision of
additional detailed findings, regarding the issue of waiver of recovery of the $1,759.38
overpayment. If appropriate, OWCP should request updated financial information from
appellant. After such development as it deems necessary, it shall issue an appropriate decision in
the case.
On appeal appellant requests waiver of recovery due to financial hardship, emphasizing
that he was not at fault. As stated above, the case is not in posture on the issue of waiver, as
OWCP had not fully considered the financial evidence submitted. Appellant also contends that
OWCP erred in finding that he failed to respond to the preliminary notice of overpayment, as he
had submitted the overpayment recovery questionnaire and supporting documentation as
requested. The case will be remanded to OWCP for full consideration of his financial
information.30
CONCLUSION
The Board finds that OWCP properly found an overpayment of compensation in the
amount of a $1,759.38 for the period January 12, 2013 through July 26, 2014, for which he was
not at fault. The Board further finds that the case is not in posture for a decision regarding
appellant’s entitlement to waiver of recovery of the overpayment.

29

See John M. Dunn, Docket No. 92-2096 (issued February 18, 1994).

30

As the case is not in posture for a decision on the issue of waiver, it is premature for the Board to address the
rate of recovery under Issue 3.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2015 is affirmed, in part, regarding the fact and
amount of the overpayment, and remanded in part for additional development regarding waiver
and recovery in accordance with this decision and order.
Issued: July 6, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

